Exhibit 10.1

 

WADDELL & REED FINANCIAL, INC.
1998 STOCK INCENTIVE PLAN
As Amended and Restated

 

Waddell & Reed Financial, Inc., previously established the Waddell & Reed
Financial, Inc. 1998 Stock Incentive Plan, as Amended and Restated, as amended
effective December 12, 2002 and as further amended effective on each of
January 16, 2003 (which January 16, 2003 amendment was submitted to and approved
by the Company’s stockholders at the Company’s 2003 Annual Meeting of
Stockholders), January 1, 2004, October 14, 2004, October 15, 2005, April 11,
2007 (which April 11, 2007 amendment was submitted to and approved by the
Company’s stockholders at the Company’s 2007 Annual Meeting of Stockholders),
September 12, 2008 and February 16, 2012 (as amended and restated, the “Original
Plan”).  Pursuant to the powers reserved in Section 10 of the Original Plan and
subject to approval by the Company’s stockholders at the Company’s 2016 Annual
Meeting of Stockholders, the Original Plan is amended effective January 1, 2016
as follows (the Original Plan as amended and restated hereby, the “Plan”).

 

SECTION 1.                         Purposes of the Plan; Definitions.

 

The purposes of the Plan are to enable the Company, its Subsidiaries and
Affiliates to attract and retain employees, directors and consultants who
contribute to the Company’s success by their ability, ingenuity and industry,
and to enable such employees, directors and consultants to participate in the
long-term success and growth of the Company through an equity interest in the
Company.

 

For purposes of the Plan, the following terms shall be defined as set forth
below:

 

“Affiliate” means (a) any corporation (other than a Subsidiary), partnership,
joint venture or any other entity in which the Company owns, directly or
indirectly, at least a 10% beneficial ownership interest, and (b) the Company’s
parent company, if any.

 

“Award Agreement” means a written agreement by and between the Company and an
awardee evidencing an award of Stock Options, Director Stock Options, Stock
Appreciation Rights, Restricted Stock, Director Restricted Stock or Deferred
Stock, as applicable, under the Plan.

 

“Board” means the Board of Directors of the Company.

 

“Business Day” means a day on which the New York Stock Exchange or other
national securities exchange or over-the-counter market on which the Shares are
then traded is open for business.

 

“Cause” means a participant’s willful misconduct or dishonesty, either of which
is directly and materially harmful to the business or reputation of the Company
or any Subsidiary or Affiliate; provided, however, that in the case where there
is an employment or consulting agreement between a participant and the Company
or any Subsidiary or Affiliate at the time of grant which defines “cause” (or
words of like import), it shall have the meaning ascribed to such term (or words
of like import) under such agreement.

 

--------------------------------------------------------------------------------


 

“Change of Control” has the meaning assigned to such term in Section 11(c).

 

“Change of Control Price” has the meaning assigned to such term in
Section 11(d).

 

“Code” means the Internal Revenue Code of 1986, as amended, and any successor
thereto.

 

“Committee” means the Compensation Committee of the Board.

 

“Commission” means the United States Securities and Exchange Commission.

 

“Company” means Waddell & Reed Financial, Inc., a Delaware corporation, and its
successors.

 

“Covered Employee” means (a) the chief executive officer of the Company, and
(b) a person designated by the Committee, at the time of grant of Performance
Awards, whom the Committee believes is likely to be a “covered employee” (within
the meaning of Section 162(m)(3) of the Code) with respect to the fiscal year
during which the Performance Award is granted or in the foreseeable future.

 

“Deferral Period” means the period of time during which the receipt of Shares
underlying a Deferred Stock award is deferred.

 

“Deferred Stock” means an award of the right to receive Shares at the end of a
specified Deferral Period granted pursuant to Section 9.

 

“Director Restricted Stock” means any Shares of Restricted Stock granted
pursuant to Section 6 to an Outside Director.

 

“Director Stock Option” means any option to purchase Shares granted pursuant to
Section 6 to an Outside Director.

 

“Disability” means total and permanent disability as determined under the
Company’s long-term disability program, whether or not the participant is
covered under such program.  If no such program is in effect, the Disability of
a director shall be determined in good faith by the Board (excluding such
director).

 

“Early Retirement” means retirement from active employment with the Company, any
Subsidiary, or any Affiliate pursuant to the early retirement provisions of the
applicable tax-qualified Company pension plan.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and any
successor thereto.

 

“Fair Market Value” means, unless otherwise determined in good faith by the
Committee or required by applicable law, as of any given date, the closing sale
price of a Share on such date on the New York Stock Exchange or other principal
national securities exchange or over-the-

 

--------------------------------------------------------------------------------


 

counter market on which the Shares are then traded or, if there is no sale on
that day, then on the last previous Business Day on which a sale was reported.

 

“Normal Retirement” means retirement from active employment with the Company,
any Subsidiary, or any Affiliate pursuant to the normal retirement provisions
specified in the applicable tax-qualified Company pension plan.

 

“Outside Director” means any director of the Company who is not an officer or
employee of the Company, any Subsidiary or any Affiliate.

 

“Performance Award” means any Stock Option, Stock Appreciation Right, or
Restricted Stock or Deferred Stock award to a Covered Employee that the
Committee intends to be “performance-based compensation” under
Section 162(m)(4)(C) of the Code.

 

“Permitted Transferee” has the meaning assigned to such term in
Section 12(a)(i).

 

“Plan” means the Waddell & Reed Financial, Inc. 1998 Stock Incentive Plan, as
Amended and Restated, as set forth herein and as may be amended, modified or
supplemented from time to time.

 

“Repricing” has the meaning assigned to such term in Section 10.

 

“Restricted Stock” means Shares that are subject to certain restrictions and/or
a risk of forfeiture granted pursuant to Section 8.

 

“SAR/Option Performance Award” means any Performance Award that is a Stock
Option or Stock Appreciation Right.

 

“Shares” means the Company’s Class A common stock, par value $.01.

 

“Stock Appreciation Right” means a right to surrender to the Company all or a
portion of a Stock Option in exchange for an amount in cash or Shares as
determined in the manner prescribed in Section 7(b)(ii), granted pursuant to
Section 7.

 

“Stock Option” means an option to purchase Shares granted pursuant to Section 5
that is not intended to be, nor designated as, an “incentive stock option”
within the meaning of Section 422 of the Code.

 

“Stock Performance Award” means any Performance Award other than a SAR/Option
Performance Award.

 

“Subsidiary” means any corporation (other than the Company) in an unbroken chain
of corporations beginning with the Company if each of the corporations (other
than the last corporation in the unbroken chain) owns stock possessing 50% or
more of the total combined voting power of all classes of stock in one of the
other corporations in the chain.

 

--------------------------------------------------------------------------------


 

SECTION 2.                         Administration.

 

The Plan shall be administered by the Committee which shall at all times comply
with any applicable requirements of Rule 16b-3 of the Exchange Act. All members
of the Committee shall also be “outside directors” within the meaning of
Section 162(m) of the Code.  If at any time no Committee shall be in office,
then the functions of the Committee specified in the Plan shall be exercised by
the Board.

 

The Board shall have the power and authority to determine all terms, conditions
and provisions of Director Stock Option and Director Restricted Stock awards
pursuant to Section 6.

 

The Committee shall have the power and authority to grant to eligible persons,
pursuant to the terms of the Plan: (i) Stock Options; (ii) Stock Appreciation
Rights; (iii) Restricted Stock and/or (iv) Deferred Stock.  In particular, the
Committee shall have the authority:

 

(a)                                 to select the consultants, officers and
other key employees of the Company, its Subsidiaries, and its Affiliates to whom
Stock Options, Stock Appreciation Rights, Restricted Stock or Deferred Stock, or
a combination of the foregoing, from time to time will be granted hereunder;

 

(b)                                 to determine whether and to what extent
Stock Options, Stock Appreciation Rights, Restricted Stock or Deferred Stock, or
a combination of the foregoing, are to be granted hereunder;

 

(c)                                  to determine the number of Shares to be
covered by each such award granted hereunder; and

 

(d)                                 to determine the terms and conditions, not
inconsistent with the terms of the Plan, of any award granted hereunder,
including, but not limited to, any restriction on any award and/or the Shares
relating thereto based on performance and/or such other factors as the Committee
may determine, in its sole discretion, and any vesting acceleration features
based on performance and/or such other factors as the Committee may determine,
in its sole discretion.

 

The Committee shall have the authority to adopt, alter and repeal such
administrative rules, guidelines and practices governing the Plan as it shall,
from time to time, deem advisable; to interpret the terms and provisions of the
Plan, any award issued thereunder, and any Award Agreements relating thereto;
and to otherwise supervise the administration of the Plan.

 

All decisions made by the Committee pursuant to the provisions of the Plan shall
be final and binding on all persons, including the Company and Plan
participants.

 

Each award granted under the Plan shall be evidenced by, and subject to terms
of, an Award Agreement, in such form as the Committee shall from time to time
approve, which shall be executed by an authorized officer of the Company and the
awardee.  Director Stock Options and Director Restricted Stock under the Plan
shall be evidenced by an Award Agreement, in such form as the Committee shall
from time to time approve, in conformity with the terms and conditions the Board
has specified with respect to such awards and the terms of Section 6 and the

 

--------------------------------------------------------------------------------


 

Plan.  The Award Agreement shall contain provisions regarding (i) the number of
Shares subject to the award, (ii) the exercise price per Share, if any, of the
award and the means of payment therefor, (iii) the term of the award, and
(iv) such other terms and conditions not inconsistent with the Plan as may be
determined from time to time by the Committee.  A prospective awardee shall not
have any rights with respect to any such award, unless and until such awardee
has executed an Award Agreement evidencing the award, has delivered a fully
executed copy thereof to the Company, and has otherwise complied with the then
applicable terms and conditions.

 

SECTION 3.                         Shares Subject to Plan.

 

Subject to adjustment as provided in this Section 3, the total number of Shares
reserved and available for issuance in connection with awards under the Plan
from its inception shall not exceed 35,600,000 Shares.

 

Shares subject to an award under the Plan that expire or are canceled,
forfeited, exchanged, settled in cash or otherwise terminated (with or without
the issuance of Shares), including (i) Shares forfeited with respect to
Restricted Stock or any other award, (ii) the number of Shares withheld in
payment of any taxes relating to an award of Deferred Stock and (iii) the number
of Shares surrendered in payment of any taxes relating to any award of
Restricted Stock or Director Restricted Stock, will again be available for
awards under this Plan, except that (x) if any such shares could not again be
available for awards to a particular Participant under any applicable law or
regulation, such shares shall be available exclusively for awards to
Participants who are not subject to such limitation and (y) Shares withheld in
payment of any taxes (or in payment of any exercise price) with respect to Stock
Options or Stock Appreciation Rights will not again be available for awards
under this Plan.  The settlement of Stock Appreciation Rights will reduce the
number of Shares available for awards under this Plan by a number equal to the
Shares underlying the Stock Option to which the Stock Appreciation Rights were
related.

 

In the event of any merger, reorganization, consolidation, recapitalization,
stock dividend, or other change in corporate structure affecting the Shares, an
equitable substitution or adjustment shall be made in (i) the aggregate number
of Shares reserved for issuance under the Plan, (ii) the number and exercise
price of Shares subject to outstanding Stock Options granted under the Plan,
(iii) the number of Shares subject to Restricted Stock or Deferred Stock awards
granted under the Plan, (iv) the aggregate number of Shares available for
issuance to any participant pursuant to Section 4A(a), and (v) the number and
exercise price, if any, of Shares subject to Director Stock Option and Director
Restricted Stock awards to be granted each year pursuant to Section 6, as may be
determined to be appropriate by the Committee, in its sole discretion, provided
that the number of Shares subject to any award shall always be a whole number.
Such adjusted number and exercise price of Shares shall also be used to
determine the amount payable by the Company upon the exercise of any Stock
Appreciation Right associated with any Stock Option.

 

SECTION 4.                         Eligibility.

 

(a)                                 Consultants and Employees.  Consultants,
officers and other key employees of the Company, its Subsidiaries or its
Affiliates who are responsible for or contribute to the management, growth
and/or profitability of the business of the

 

--------------------------------------------------------------------------------


 

Company, its Subsidiaries, or its Affiliates are eligible to be granted Stock
Options, Stock Appreciation Rights, Restricted Stock or Deferred Stock.  Except
as provided in Section 6, Plan participants shall be selected from time to time
by the Committee, in its sole discretion, from among those eligible, and the
Committee shall determine, in its sole discretion and subject to Section 4A(a),
the number of Shares covered by each award.

 

(b)                                 Outside Directors.  Each Outside Director is
eligible to receive Director Stock Option and/or Director Restricted Stock
awards pursuant to Section 6.

 

SECTION 4A.                Performance Awards and Award Limit.

 

(a)                                 Award Limitations.  The Committee may grant
awards to a Covered Employee that are either Performance Awards or not
Performance Awards.  In any calendar year during any part of which the Plan is
in effect, a participant (whether or not a Covered Employee) may not be granted
awards under the Plan (Performance Awards or otherwise) that have, in the
aggregate, more than 3,750,000 “points,” with each Stock Appreciation Right and
Stock Option having one “point” for each Share granted with respect thereto, and
each Restricted Stock and Deferred Stock award having three “points” with
respect to each Share granted with respect thereto.  For illustrative purposes,
a grant of a Stock Option for 10 Shares has 10 “points,” and a grant of 10
Shares of Restricted Stock has 30 “points.”  If an award is canceled, such award
continues to be counted against the maximum number of Shares for which awards
may be granted to the participant under the Plan, as set forth in this
Section 4A(a).

 

(b)                                 Performance Goals for Performance Awards. 
Each Performance Award shall be structured so as to qualify as
“performance-based compensation” under Section 162(m)(4)(C) of the Code, as
described below.

 

(i)                                     SAR/Option Performance Awards.  The
exercise price (in the case of a Stock Option) or the base price (in the case of
a Stock Appreciation Right) of a SAR/Option Performance Award shall not be less
than 100% of the Fair Market Value of the Shares on the date of grant of such
SAR/Option Performance Award.

 

(ii)                                  Stock Performance Awards.  The grant,
vesting and/or settlement of a Stock Performance Award shall be contingent upon
achievement of pre-established performance goals and other terms set forth in
this Section 4A(b)(ii).

 

(A)                               Performance Goals Generally.  The performance
goals for such Performance Awards shall consist of one or more business criteria
and a targeted level or levels of performance with respect to each such
criteria, as specified by the Committee consistent with this Section 4A(b)(ii). 
Performance goals shall be objective and shall otherwise meet the requirements
of Section 162(m) of the Code, including the requirement that the level or
levels of performance targeted by the Committee result in the achievement of
such performance goals being “substantially uncertain.”  The Committee may
condition the grant, vesting, exercise and/or settlement of any Performance
Award upon

 

--------------------------------------------------------------------------------


 

achievement of any one or more performance goals.  Performance goals may differ
for Performance Awards granted to any one awardee or to different awardees.

 

(B)                               Business Criteria.  One or more of the
following business criteria for the Company, on a consolidated basis, and/or for
specified Subsidiaries or business or geographical units of the Company (except
with respect to the total stockholder return and earnings per share criteria),
shall be used by the Committee in establishing performance goals for Performance
Awards:  (1) earnings per share; (2) increase in revenues; (3) increase in cash
flow; (4) increase in cash flow return; (5) return on net assets; (6) return on
assets; (7) return on investment; (8) return on capital; (9) return on equity;
(10) economic value added; (11) operating margin; (12) contribution margin;
(13) net income; (14) pre-tax earnings; (15) pre-tax earnings before interest,
depreciation and amortization; (16) pre-tax operating earnings after interest
expense and before incentives, service fees, and extraordinary or special items;
(17) operating income; (18) total stockholder return; (19) debt reduction; and
(20) any of the above goals determined on an absolute or relative basis, or as
adjusted in any manner which may be determined in the discretion of the
Committee, or as compared to the performance of a published or special index
deemed applicable by the Committee including, but not limited to, the Standard &
Poor’s 500 Stock Index or a group of competitor companies, including the group
selected by the Company for purposes of the stock performance graph contained in
the proxy statement for the Company’s most recent annual meeting of
stockholders.

 

(C)                               Effect of Certain Events. The Committee may,
at the time the performance goals with respect to a Performance Award are
established, provide for the manner in which actual performance and performance
goals with regard to the business criteria selected will reflect the impact of
specified events during the relevant performance period, which may mean
excluding the impact of any or all of the following events or occurrences for
such performance period: (1) asset write-downs or impairments to assets;
(2) litigation, claims, judgments or settlements; (3) the effect of changes in
tax law or other such laws or regulations affecting reported results;
(4) accruals for reorganization and restructuring programs; (5) any
extraordinary, unusual or nonrecurring items; (6) any change in accounting
principles as defined in the Accounting Standards Codification Topic 250, as the
same may be amended or superseded from time to time; (7) any loss from a
discontinued operation as described in the Accounting Standards Codification
Topic 360, as the same may be amended or superseded from time to time;
(8) goodwill impairment charges; (9) operating results for any business acquired
during the calendar year; (10) third party expenses associated with any
investment or acquisition by the Company or any Subsidiary; (11) any amounts
accrued by the Company or its Subsidiaries pursuant to management bonus plans

 

--------------------------------------------------------------------------------


 

or cash profit sharing plans and related employer payroll taxes for the fiscal
year; (12) any discretionary or matching contributions made to a savings and
deferred profit-sharing plan or deferred compensation plan for the fiscal year;
(13) interest, expenses, taxes, depreciation and depletion, amortization and
accretion charges; and (14) marked-to-market adjustments for financial
instruments.  At the time the performance goals with respect to a Performance
Award are established, the Committee may also establish other adjustments that
are objectively determinable and can be applied on an objective basis by the
Committee.  In addition, Performance Awards may be adjusted by the Committee in
accordance with the applicable provisions of Section 3.  The adjustments
described in this paragraph shall only be made, in each case, to the extent that
such adjustments would not cause the Performance Award to fail to qualify as
“performance-based compensation” under section 162(m) of the Code.

 

(D)                               Performance Period; Timing for Establishing
Performance Goals.  Achievement of performance goals shall be measured over a
performance period of up to ten years, as specified by the Committee. 
Performance goals shall be established not later than 90 days (or, for
performance periods of less than 1 year, the passage of 25% of the performance
period) after the beginning of any performance period applicable to such
Performance Award, or at such other date as may be required or permitted for
“performance-based compensation” under Section 162(m) of the Code.

 

(E)                                Settlement of Performance Awards; Other
Terms.  After the end of each performance period, the Committee shall determine
the amount, if any, of such Performance Award payable to a Covered Employee. 
Settlement of such Performance Awards shall be in cash, Shares, or other awards
or property, as determined in the sole discretion of the Committee.  The
Committee may, in its discretion, reduce the amount of any Performance Award to
be settled upon achievement of the associated performance goal or goals, but may
not exercise discretion to increase any such amount payable to a Covered
Employee with respect to such Performance Award.

 

(c)                                  General.  The Committee shall retain full
power and discretion to accelerate, waive or modify, at any time, any term or
condition of a Performance Award that is not mandatory under the Plan; provided,
however, that notwithstanding any other provision of the Plan, the Committee
shall not have any discretion to accelerate, waive or modify any term or
condition of an award that is intended to qualify as “performance-based
compensation” for purposes of Section 162(m) of the Code if such discretion
would cause such Performance Award not to so qualify.

 

(d)                                 Written Determinations.  The Committee may
not delegate any responsibility relating to Performance Awards.  All
determinations by the Committee as to the establishment of performance goals,
the amount of any potential individual

 

--------------------------------------------------------------------------------


 

Performance Award, and the achievement of performance goals relating to Stock
Performance Awards shall be made in writing in the case of any award intended to
qualify as “performance-based compensation” under Section 162(m) of the Code. 
The determination as to whether any performance goal, with respect to any
Performance Award, has been satisfied shall be made prior to the payment of any
compensation relating to a Performance Award.

 

(e)                                  Performance Awards under Section 162(m) of
the Code.  It is the intent of the Company that Performance Awards granted to
persons who are or likely will become “covered employees” within the meaning of
Section 162(m) of the Code shall constitute “performance-based compensation”
within such Section of the Code.  Accordingly, the terms of this Section 4A,
including the definitions of “Covered Employee” and other terms used herein,
shall be interpreted in a manner consistent with Section 162(m) of the Code.  If
any provision of the Plan as in effect on the date of adoption thereof or as of
the date of any Award Agreements relating to Performance Awards intended to
comply with Section 162(m) of the Code does not comply or is inconsistent with
the requirements of such Section of the Code, then such provision shall be
construed or deemed amended to the extent necessary to conform to such
requirements.

 

(f)                                   Conflicts Among Plan Provisions.  To the
extent this Section 4A conflicts with any other provision of the Plan, this
Section 4A shall control.

 

SECTION 5.                         Stock Options for Consultants and Employees.

 

Stock Options may be granted either alone or in addition to other awards granted
under the Plan. Any Stock Option granted under the Plan shall be in such form as
the Committee may from time to time approve, and the provisions thereof need not
be the same with respect to each optionee.

 

The Committee shall have the authority to grant any consultant, officer or key
employee Stock Options (with or without Stock Appreciation Rights).  Stock
Options granted under the Plan shall be subject to the following terms and
conditions and shall contain such additional terms and conditions, not
inconsistent with the terms of the Plan, as the Committee shall deem desirable:

 

(a)                                 Exercise Price.  The exercise price per
Share of any Stock Option shall be determined by the Committee at the time of
grant but shall not be less than 100% of the Fair Market Value of the Shares on
the date of grant, and shall be indicated in the Award Agreement.

 

(b)                                 Option Term.  The term of each Stock Option
shall be fixed by the Committee.

 

(c)                                  Exercisability.  Stock Options shall be
exercisable at such time or times and subject to such terms and conditions as
shall be determined by the Committee; provided, however, that except as provided
in Sections 5(e),5(f), 5(g) or 11, no Stock Option shall be exercisable prior to
six months from the date of grant.  Notwithstanding the limitations set forth in
the preceding sentence, the Committee may accelerate the

 

--------------------------------------------------------------------------------


 

exercisability of any Stock Option, at any time in whole or in part, based on
performance and/or such other factors as the Committee may determine in its sole
discretion.

 

(d)                                 Exercise of Stock Options.  A Stock Option,
or portion thereof, may be exercised in whole or in part only with respect to
whole Shares.  Stock Options may be exercised in whole or in part at any time
during the exercise period by giving written notice of exercise to the Company
specifying the number of Shares to be purchased, accompanied by payment in full
of the exercise price, in cash, by check or such other instrument as may be
acceptable to the Committee (including instruments providing for “cashless
exercise”).  To the extent provided by the Committee, payment in full or in part
may also be made in the form of unrestricted Shares already owned by the
optionee (based on the Fair Market Value of the Shares on the date the Stock
Option is exercised).  An optionee shall have rights to dividends and other
stockholder rights with respect to Shares subject to a Stock Option only after
the optionee has given written notice of exercise and has paid in full for such
Shares.

 

(e)                                  Termination by Death.  Unless otherwise
determined by the Committee, if an optionee’s employment with the Company, any
Subsidiary, or any Affiliate terminates by reason of death, any Stock Option
held by such optionee shall become immediately exercisable, and thereupon (or if
an optionee dies following termination of employment by reason of Disability or
Early or Normal Retirement), such Stock Option may thereafter be exercised by
the legal representative of the estate or by the legatee of the optionee under
the will of the optionee during the period ending on the first anniversary of
the optionee’s death.

 

(f)                                   Termination by Reason of Disability. 
Unless otherwise determined by the Committee, if an optionee’s employment with
the Company, any Subsidiary or any Affiliate terminates by reason of Disability,
any Stock Option held by such optionee shall be immediately exercisable and may
thereafter be exercised during the period ending on the expiration of the stated
term of such Stock Option.

 

(g)                                  Termination by Reason of Retirement. 
Unless otherwise determined by the Committee, if an optionee’s employment with
the Company, any Subsidiary or any Affiliate terminates by reason of (i) Normal
Retirement, any Stock Option held by such optionee shall become immediately
exercisable and shall expire at the end of the stated term of such Stock Option,
or (ii) Early Retirement, any Stock Option held by such optionee shall terminate
three years from the date of such Early Retirement or upon the expiration of the
stated term of the Stock Option, whichever is earlier.  In the event of Early
Retirement, there shall be no acceleration of vesting of the Stock Option,
unless otherwise determined by the Committee at or after grant, and such Stock
Option may only be exercised to the extent it is or has become exercisable prior
to termination of the Stock Option.

 

(h)                                 Termination for Cause.  If the optionee’s
employment with the Company, any Subsidiary or any Affiliate is terminated for
Cause, any Stock Option held by such optionee shall immediately be terminated
upon the giving of notice of termination of employment.

 

--------------------------------------------------------------------------------


 

(i)                                     Other Termination.  Unless otherwise
determined by the Committee, if the optionee’s employment with the Company, any
Subsidiary or any Affiliate is (i) involuntarily terminated by the optionee’s
employer without Cause, any Stock Option held by such optionee shall terminate
three months from the date of termination of employment or upon the expiration
of the stated term of the Stock Option, whichever is earlier, or
(ii) voluntarily terminated for any reason, any Stock Option held by such
optionee shall terminate one month from the date of termination of employment or
upon the expiration of the stated term of the Stock Option, whichever is
earlier.  In either event, there shall be no acceleration of vesting of the
Stock Option unless otherwise determined by the Committee and such Stock Option
may only be exercised to the extent it is or has become exercisable prior to
termination of the Stock Option.

 

(j)                                    Termination upon Change of Control. 
Notwithstanding the provisions of Section 5(i), but subject to Section 11, if
the optionee’s employment with the Company, any Subsidiary or any Affiliate is
involuntarily terminated by the optionee’s employer without Cause by reason of,
or within three months after, a Change of Control, any Stock Option held by such
optionee shall terminate six months and one day after such Change of Control.

 

(k)                                 For purposes of the Plan, all references to
termination of employment shall be construed to mean termination of all service
relationships with the Company and its Subsidiaries and Affiliates, including
employees, independent contractors or consultants; provided, however, that
nothing in the Plan shall be construed to create or continue a common law
employment relationship with any individual characterized by the Company, a
Subsidiary or an Affiliate as an independent contractor or consultant.  For
purposes of clarity, if a common law employee ceases to perform services for the
Company, its Subsidiaries or their Affiliates as a common law employee but
continues to perform services for the Company, its Subsidiaries or their
Affiliates as a consultant or independent contractor, then the transition from
employee to consultant or independent contractor will not be deemed to be a
termination of employment of the individual for purposes of the Plan; provided,
however, that nothing in the Plan shall be construed to create or continue a
common law employment relationship with any individual characterized by the
Company, a Subsidiary or an Affiliate as an independent contractor or
consultant.

 

SECTION 6.                         Director Stock Options and Director
Restricted Stock.

 

(a)                                 Awards.  The Board or Committee may grant
Director Stock Options or Shares of Director Restricted Stock to Outside
Directors in such amounts and subject to such terms and conditions as the Board
or Committee in its sole discretion determines.  The exercise price per Share of
any Director Stock Option granted pursuant to this Section 6(a) shall be 100% of
the Fair Market Value per Share on the date of grant.  All terms and conditions
of Director Stock Option and Director Restricted Stock awards shall be
established by the Board in its sole discretion including, without limitation,
the nontransferability thereof and the time or times within which such
Restricted Stock may be subject to forfeiture.  Unless otherwise determined by
the Board, Director Restricted Stock shall be subject to the provisions of
Sections 8(b), 8(c) and, as applicable, 11.

 

--------------------------------------------------------------------------------


 

Outside Directors may not be granted awards in any calendar year with a grant
date fair value (determined in accordance with Financial Accounting Standards
Board Accounting Standards Codification Topic 718) in excess of $500,000.

 

(b)                                 Exercise of Director Stock Options.  Any
Director Stock Option, or portion thereof, granted pursuant to the Plan may be
exercised in whole or in part only with respect to whole Shares.  Director Stock
Options may be exercised in whole or in part at any time during the exercise
period by giving written notice of exercise to the Company specifying the number
of Shares to be purchased, accompanied by payment in full of the exercise price,
in cash, by check or such other instrument as may be acceptable to the Committee
(including instruments providing for “cashless exercise”).  As determined by the
Committee, in its sole discretion, payment in full or in part may also be made
in the form of unrestricted Shares already owned by the optionee (based on the
Fair Market Value of the Shares on the date the Director Stock Option is
exercised).  An optionee shall have rights to dividends and other stockholder
rights with respect to Shares subject to a Director Stock Option only after the
optionee has given written notice of exercise and has paid in full for such
Shares.

 

(c)                                  Termination of Service.  Upon an optionee’s
termination of status as an Outside Director for any reason, any Director Stock
Options held by such optionee shall become immediately exercisable and may
thereafter be exercised during the period ending on the expiration of the stated
term of such Director Stock Option or, upon such optionee’s death, during the
period ending on the first anniversary thereof.  Notwithstanding the foregoing
sentence, but subject to Section 11, if the optionee’s status as an Outside
Director terminates by reason of or within three months after a Change of
Control, each Director Stock Option held by such optionee shall terminate upon
the latest of (i) six months and one day after the Change in Control, or
(ii) the expiration of the stated term of such Director Stock Option.  Upon the
termination of an awardee’s status as an Outside Director by reason of death,
Disability or by reason of the Outside Director reaching the mandatory
retirement age for members of the Board, all restrictions, including
restrictions regarding forfeiture and nontransferability, placed upon any
Director Restricted Stock held by such awardee shall immediately lapse and such
shares shall be deemed fully vested and nonforfeitable.  Upon the termination of
an awardee’s status as an Outside Director for any reason other than death,
Disability or by reason of the Outside Director reaching the mandatory
retirement age for members of the Board, all Shares of Director Restricted Stock
granted pursuant to this Section 6 still subject to restriction shall be
forfeited by such Outside Director, and the Outside Director shall only receive
the amount, if any, paid by the Outside Director for such forfeited Director
Restricted Stock, except as otherwise provided in an Award Agreement or as
determined by the Committee.

 

SECTION 7.                         Stock Appreciation Rights.

 

(a)                                 Grant and Exercise.  Stock Appreciation
Rights may be granted in conjunction with all or part of any Stock Option
granted under the Plan either at or after the time of the grant of such Stock
Option.

 

--------------------------------------------------------------------------------


 

A Stock Appreciation Right, or applicable portion thereof, granted with respect
to a given Stock Option shall terminate and no longer be exercisable upon the
termination or exercise of the related Stock Option, except that, unless
otherwise provided by the Committee at the time of grant, a Stock Appreciation
Right granted with respect to less than the full number of Shares covered by a
related Stock Option shall only be reduced if and to the extent that the number
of Shares covered by the exercise or termination of the related Stock Option
exceeds the number of Shares not covered by the Stock Appreciation Right.

 

A Stock Appreciation Right may be exercised by an optionee in accordance with
Section 7(b), by surrendering the applicable portion of the related Stock
Option. Upon such exercise and surrender, the optionee shall be entitled to
receive an amount determined in the manner prescribed in Section 7(b).  Stock
Options which have been so surrendered, in whole or in part, shall no longer be
exercisable to the extent the related Stock Appreciation Rights have been
exercised.

 

(b)                                 Terms and Conditions.  Stock Appreciation
Rights shall be subject to such terms and conditions, not inconsistent with the
provisions of the Plan, as shall be determined from time to time by the
Committee, including the following:

 

(i)                                     Stock Appreciation Rights shall be
exercisable only at such time or times and to the extent that the related Stock
Options shall be exercisable in accordance with the provisions of Section 5 and
this Section 7; provided, however, that any Stock Appreciation Right granted
subsequent to the grant of the related Stock Option shall not be exercisable
during the first six months of the term of the Stock Appreciation Right, except
that this additional limitation shall not apply in the event of death or
Disability of the optionee prior to the expiration of the six-month period.

 

(ii)                                  Upon the exercise of a Stock Appreciation
Right, an optionee shall be entitled to receive up to, but not more than, an
amount in cash or Shares equal in value to the excess of the Fair Market Value
of one Share over the exercise price per Share specified in the related Stock
Option Award Agreement multiplied by the number of Shares with respect to which
the Stock Appreciation Right shall have been exercised, with the Committee
having the right to determine the form of payment.

 

(iii)                               Stock Appreciation Rights shall be
transferable only when and to the extent that the underlying Stock Option would
be transferable under Section 5(e) of the Plan.

 

(iv)                              Upon the exercise of a Stock Appreciation
Right, the related Stock Option or part thereof shall be deemed to have been
exercised for the purpose of the limitation set forth in Section 3 on the number
of Shares to be issued under the Plan.

 

--------------------------------------------------------------------------------


 

(v)                                 In its sole discretion, the Committee may
provide, at the time of grant of a Stock Appreciation Right, that such Stock
Appreciation Right can be exercised only in the event of a Change of Control and
that upon such event, the amount to be paid upon the exercise of a Stock
Appreciation Right shall be based on the Change of Control Price.

 

SECTION 8.                         Restricted Stock.

 

(a)                                 Administration.  Shares of Restricted Stock
may be granted either alone or in addition to other awards granted under the
Plan.  Any Restricted Stock award granted under the Plan shall be in such form
as the Committee may from time to time approve, and the provisions thereof need
not be the same with respect to each awardee.  The Committee shall determine the
consultants, officers, and key employees of the Company and its Subsidiaries and
Affiliates to whom, and the time or times at which, Restricted Stock will be
awarded; the number of Shares of Restricted Stock to be awarded to any awardee;
the price, if any, to be paid by the awardee; the time or times within which
such awards may be subject to forfeiture and nontransferability; and all other
terms and conditions of the awards (subject to this Section 8 and Section 11).
The Committee may also condition the grant and/or vesting of Restricted Stock
upon the attainment of one or more specified performance goals, or such other
criteria as the Committee may determine, in its sole discretion.

 

(b)                                 Restrictions and Conditions.  Shares of
Restricted Stock awarded shall be subject to the following restrictions and
conditions:

 

(i)                                     Subject to the provisions of the Plan
and the applicable Award Agreement, during such period as may be set by the
Committee commencing on the grant date, Restricted Stock awarded pursuant to the
Plan shall not be sold, assigned, transferred, pledged or otherwise encumbered. 
The Committee may, in its sole discretion, provide for the lapse of such
restrictions in installments and may accelerate or waive such restrictions in
whole or in part, before or after the awardee’s termination of employment, based
on performance and/or such other factors as the Committee may determine, in its
sole discretion.

 

(ii)                                  Except as provided in clause (i) above,
the awardee shall have, with respect to the Shares of Restricted Stock, all of
the rights of a stockholder of the Company, including the right to receive any
dividends. Dividends paid in stock of the Company or stock received in
connection with a stock split with respect to Restricted Stock shall be subject
to the same restrictions as on such Restricted Stock.  Certificates, if issued,
for unrestricted Shares, shall be delivered to the awardee promptly after, and
only after, the period of forfeiture shall expire without forfeiture with
respect to such Shares of Restricted Stock.

 

(c)                                  Book-Entry Accounts; Certificates for
Restricted Stock.  An account for each awardee shall be opened with the
Company’s transfer agent or such other administrator designated by the Committee
for the deposit of the Shares of Restricted Stock subject to the award, or, in
the sole discretion of the Committee, each awardee may

 

--------------------------------------------------------------------------------


 

be issued a stock certificate registered in the name of the awardee evidencing
such Shares of Restricted Stock. The Committee shall specify that any such
certificate bear a legend, as provided in clause (i)  below, and/or be held in
custody by the Company, as provided in clause (ii)  below.

 

(i)                                     Any certificate evidencing Restricted
Stock shall bear an appropriate legend referring to the terms, conditions and
restrictions applicable to such Restricted Stock, substantially in the following
form:

 

“The transferability of this certificate and the shares of stock represented
hereby are subject to the terms and conditions (including forfeiture) of the
Waddell & Reed Financial, Inc. 1998 Stock Incentive Plan, as Amended and
Restated (the “Plan”) and a Restricted Stock Award Agreement entered into
between the registered owner and Waddell & Reed Financial, Inc. (the
“Agreement”).  Copies of the Plan and Agreement are on file in the offices of
Waddell & Reed Financial, Inc., 6300 Lamar Avenue, Overland Park, Kansas 66202.”

 

(ii)                                  The Committee shall require that stock
certificates evidencing such Restricted Stock be held in custody by the Company
or the transfer agent or such other administrator designated by the Committee
until the restrictions thereon shall have lapsed, and that, as a condition of
any Restricted Stock award, the awardee shall have delivered to the Company a
stock power, endorsed in blank, relating to the Shares covered by such award.

 

(d)                                 Termination.  Subject to the provisions of
the Award Agreement and this Section 8, upon termination of employment by reason
of death or Disability, the restrictions upon any Restricted Stock granted
pursuant to Section 8(a) held by the awardee shall immediately lapse and such
shares shall become fully vested and nonforfeitable.  Unless otherwise provided
in an Award Agreement or determined by the Committee, upon termination of
employment for any reason other than death or Disability, all Shares of
Restricted Stock granted pursuant to Section 8(a) still subject to restriction
shall be forfeited by the awardee, and the awardee shall only receive the
amount, if any, paid by the awardee for such forfeited Restricted Stock.

 

SECTION 9.                         Deferred Stock Awards.

 

(a)                                 Administration.  Deferred Stock may be
granted either alone or in addition to other awards granted under the Plan.  Any
Deferred Stock granted under the Plan shall be in such form as the Committee may
from time to time approve, and the provisions thereof need not be the same with
respect to each awardee.  The Committee shall determine the consultants,
officers and key employees of the Company, its Subsidiaries or Affiliates to
whom, and the time or times at which, Deferred Stock shall be awarded; the
number of Shares of Deferred Stock to be awarded to any awardee; the Deferral
Period during which, and the conditions under which, receipt of the Shares will
be deferred; and all other terms and conditions of the award (subject to this
Section 9 and

 

--------------------------------------------------------------------------------


 

Section 11).  The Committee may also condition the grant and/or vesting of
Deferred Stock upon the attainment of specified performance goals, or such other
criteria as the Committee shall determine, in its sole discretion.

 

(b)                                 Terms and Conditions.  Shares of Deferred
Stock awarded pursuant to this Section 9 shall be subject to the following terms
and conditions:

 

(i)                                     Subject to the provisions of the Plan
and the applicable Award Agreement, during the Deferral Period, Deferred Stock
awarded pursuant to the Plan may not be sold, assigned, transferred, pledged or
otherwise encumbered.  At the expiration of the Deferral Period, stock
certificates shall be delivered to the awardee, or his legal representative, in
a number equal to the Shares covered by the Deferred Stock award.

 

(ii)                                  At the time of the award, the Committee
may, in its sole discretion, determine that amounts equal to any dividends
declared during the Deferral Period with respect to the number of Shares covered
by a Deferred Stock award will be paid to the awardee currently, deferred and
deemed to be reinvested, or that such awardee has no rights with respect
thereto.

 

(iii)                               Subject to the provisions of the applicable
Award Agreement and this Section 9, upon termination of employment for any
reason during the Deferral Period, the Deferred Stock held by such awardee shall
be forfeited by the awardee.

 

(iv)                              Based on performance and/or such other
criteria as the Committee may determine, the Committee may, at or after grant
(including after the awardee’s termination of employment), accelerate the
vesting of all or any part of any Deferred Stock award and/or waive the deferral
limitations for all or any part of such award.

 

SECTION 10.                  Amendments and Termination.

 

The Board may amend, alter, or discontinue the Plan, but no such amendment,
alteration, or discontinuation shall be made which would impair the right of an
optionee or awardee under a Stock Option, Director Stock Option, Stock
Appreciation Right, Restricted Stock, Director Restricted Stock or Deferred
Stock award granted prior thereto, without the optionee’s or awardee’s consent.

 

Amendments may be made without stockholder approval except as required to
satisfy Sections 162(m) of the Code, stock exchange listing requirements, or
other applicable law or regulatory requirements.

 

The Committee may amend the terms of any Stock Option, Stock Appreciation Right,
Restricted Stock or Deferred Stock award granted, and the Board may amend the
terms of any Director Stock Option or Director Restricted Stock award,
prospectively or retroactively, but no such amendment shall be made which would
impair the rights of an optionee or awardee without the optionee’s or awardee’s
consent.  Notwithstanding the foregoing, a Repricing (as defined

 

--------------------------------------------------------------------------------


 

below) is prohibited without prior stockholder approval.  For purposes of the
Plan, “Repricing” means any of the following or any other action that has the
same purpose and effect: (a) lowering the exercise price of an outstanding Stock
Option, Stock Appreciation Right, or Director Stock Option after it is granted
or (b) canceling an outstanding Stock Option, Stock Appreciation Right, or
Director Stock Option at a time when its exercise or purchase price exceeds the
then Fair Market Value of the Shares underlying such outstanding award, in
exchange for another award or a cash payment, unless the cancellation and
exchange occurs in connection with a merger, amalgamation, consolidation, sale
of substantially all the Company’s assets, acquisition, spin-off or other
similar corporate transaction.

 

SECTION 11.                  Change of Control.

 

The following provisions shall apply in the event of a Change of Control:

 

(a)                                 The Committee may, in its discretion, at the
time an award is made hereunder or at any time prior to, coincident with or
after the time of a Change of Control:

 

(i)                                     cause the awards then outstanding to be
assumed, or new rights substituted therefore, by the surviving corporation in
such Change of Control;

 

(ii)                                  make such adjustment to the awards then
outstanding as the Committee deems appropriate to reflect such transaction or
change (including the acceleration of vesting of such awards); and/or

 

(iii)                               provide for the purchase or cancellation of
such awards, for an amount of cash, if any, equal to the Change of Control Price
as of the date the Change of Control occurs, or such other date as the Committee
may determine prior to the Change of Control. In the sole discretion of the
Committee, such settlements may be made in cash, stock or other property, or any
combination thereof; provided, however, to the extent any such settlement is
made in Shares, such Shares will be deemed to have been distributed under the
Plan.

 

(b)                                 The Committee may, in its discretion,
include such further provisions and limitations in any Award Agreement as it may
deem equitable and in the best interests of the Company.

 

(c)                                  A “Change of Control” means the occurrence
of any of the following:

 

(i)                                     when any “person,” as such term is used
in Sections 13(d) and 14(d) of the Exchange Act (other than the Company or a
Subsidiary or any Company employee benefit plan), is or becomes the “beneficial
owner” (as defined in Rule 13d-3 of the Exchange Act), directly or indirectly,
of securities of the Company representing 20% or more of the combined voting
power of the Company’s then outstanding securities;

 

--------------------------------------------------------------------------------


 

(ii)                                  the effective date of any transaction or
event relating to the Company required to be described pursuant to the
requirements of Item 6(e) of Schedule 14A of the Exchange Act;

 

(iii)                               when, during any period of two consecutive
years during the existence of the Plan, the individuals who, at the beginning of
such period, constitute the Board cease, for any reason other than death, to
constitute at least a majority thereof, unless each director who was not a
director at the beginning of such period was elected by, or on the
recommendation of, at least two-thirds of the directors at the beginning of such
period; or

 

(iv)                              the effective date of a transaction requiring
stockholder approval for the acquisition of the Company by an entity other than
the Company or a Subsidiary through purchase of assets, or by merger, or
otherwise.

 

(d)                                 “Change of Control Price” means the highest
price per Share paid in any transaction reported on the New York Stock Exchange
or other national securities exchange or over-the-counter market on which the
Shares are then traded, or paid or offered in any transaction related to a
Change of Control at any time during the preceding 60-day period as determined
by the Committee, except that in the case of Director Stock Options and Director
Restricted Stock, the 60-day period shall be the period immediately prior to a
Change of Control.

 

SECTION 12.      General Provisions.

 

(a)                                 Transferability of Awards.

 

(i)                                     Permitted Transferees.  The Committee or
the Board may, in its sole discretion, permit a participant under the Plan to
transfer all or any award, or authorize all or a portion of an award to be
granted to a person eligible to receive an award under the Plan to be on terms
which permit transfer by such Plan participant; provided that, in either case
the transferee or transferees must be a child, grandchild or spouse of the
participant,  a trust in which any of the foregoing individuals (or the
participant) have more than fifty percent of the beneficial interest, and any
other entity in which any of the foregoing individuals (or the participant) own
more than fifty percent of the voting interests (individually a “Permitted
Transferee” and collectively “Permitted Transferees”); provided further that,
(X) there may be no consideration for any such transfer and (Y) subsequent
transfers of awards transferred as provided above shall be prohibited except
subsequent transfers back to the original holder of the awards and transfers to
other Permitted Transferees of the original holder.  Award Agreements with
respect to which such transferability is authorized at the time of grant must be
approved by the Committee or the Board, and must expressly provide for
transferability in a manner consistent with this Section 12(a)(i).

 

--------------------------------------------------------------------------------


 

(ii)                                  Other Transfers.  Except as expressly
permitted by Section 12(a)(i), Awards shall not be transferable other than by
will or the laws of descent and distribution.

 

(iii)                               Effect of Transfer.  Following the transfer
of any award as contemplated by Sections 12(a)(i) and 12(a)(ii), (A) such award
shall continue to be subject to the same terms and conditions as were applicable
immediately prior to transfer, provided that the participant under the award
shall be deemed to be the Permitted Transferee or the estate or heirs of a
deceased participant or other transferee, as applicable, to the extent
appropriate to enable the exercise or settlement of the transferred award in
accordance with the terms of this Plan and applicable law and (B) the provisions
of the award relating to vesting and exercisability shall continue to be applied
with respect to the original participant and, following the occurrence of any
applicable events described therein or this Plan, the awards shall be
exercisable by the Permitted Transferee, the recipient under a qualified
domestic relations order, or the estate or heirs of a deceased participant, as
applicable, only to the extent and for the periods that would have been
applicable in the absence of the transfer.

 

(iv)                              Procedures and Restrictions.  Any participant
desiring to transfer an award as permitted under Sections 12(a)(i) or
12(a)(ii) shall make application therefor in the manner and time specified by
the Committee or the Board and shall comply with such other requirements as the
Committee or the Board may require to assure compliance with all applicable
securities laws.  Neither the Committee nor the Board shall give permission for
such a transfer if (A) it would give rise to short swing liability under section
16(b) of the Exchange Act or (B) it may not be made in compliance with all
applicable federal, state and foreign securities laws.

 

(b)                                 Other General Provisions.

 

(i)                                     All certificates for Shares delivered
under the Plan shall be subject to such stop transfer orders and other
restrictions as the Committee may deem advisable under the rules, regulations,
and other requirements of the Commission, any stock exchange upon which the
Shares are then listed, and any applicable Federal or state securities law, and
the Committee may cause a legend or legends to be placed on any such
certificates to make appropriate reference thereto.

 

(ii)                                  Nothing set forth in the Plan shall
prevent the Board from adopting other or additional compensation arrangements,
subject to stockholder approval if such approval is required.  The adoption of
the Plan shall not confer upon any employee or director of the Company, any
Subsidiary or any Affiliate, any right to continued employment (or, in the case
of a director, continued retention as a director) with the Company, a Subsidiary
or an Affiliate, as the case may be, nor shall it interfere in any way with the
right of the Company, a Subsidiary or an Affiliate to terminate the employment
of any of its employees at any time.

 

--------------------------------------------------------------------------------


 

(iii)                               Each participant shall, no later than the
date as of which the value of an award first becomes includible in the gross
income of the participant for Federal income tax purposes, pay to the Company,
or make arrangements satisfactory to the Committee, in its sole discretion,
regarding payment of, any Federal, FICA, state, or local taxes of any kind
required by law to be withheld with respect to such award.  The obligations of
the Company under the Plan shall be conditional on such payment or
arrangements.  The Committee may permit participants to elect to satisfy their
Federal, and where applicable, FICA, state and local withholding tax with
respect to all awards, other than Stock Options which have related Stock
Appreciation Rights, by the reduction, in an amount necessary to pay all such
withholding tax, of the number of Shares or amount of cash otherwise issuable or
payable to such participants with respect to an award. The Company and, where
applicable, its Subsidiaries and Affiliates shall, to the extent permitted by
law, have the right to deduct any such taxes owed hereunder by a participant
from any payment of any kind otherwise due to such participant.

 

(iv)                              At the time of grant or purchase, the
Committee may provide, in connection with any grant or purchase made under the
Plan, that the Shares received as a result of such grant or purchase shall be
subject to a right of first refusal, pursuant to which the participant shall be
required to offer to the Company any Shares that the participant wishes to sell,
with the price being the then Fair Market Value of the Shares, subject to the
provisions of Section 11 and to such other terms and conditions as the Committee
may specify at the time of grant.

 

(v)                                 No member of the Board or the Committee, nor
any officer or employee of the Company acting on behalf of the Board or the
Committee, shall be personally liable for any action, determination, or
interpretation taken or made in good faith with respect to the Plan, and all
members of the Board or the Committee and each and any officer or employee of
the Company acting on their behalf shall, to the extent permitted by law, be
fully indemnified and protected by the Company with respect to any such action,
determination or interpretation.

 

(vi)                              This Plan is subject to any written clawback
policies that the Company, with the approval of the Board, may adopt including,
but not limited to, any policy adopted to conform to the Dodd-Frank Wall Street
Reform and Consumer Protection Act of 2010 and rules promulgated thereunder by
the Securities and Exchange Commission and that the Company determines should
apply to this Plan.  Any such policy may subject awards granted pursuant to the
Plan and amounts paid or realized with respect to awards under this Plan to
reduction, cancelation, forfeiture or recoupment if certain specified events or
wrongful conduct occur, including but not limited to an accounting restatement
due to the Company’s material noncompliance with financial reporting regulations
or other events or wrongful conduct specified in any such clawback policy.

 

--------------------------------------------------------------------------------


 

(vii)                           The Plan is not intended to be a “non-qualified
deferred compensation plan” under Section 409A of the Code and shall not be
construed or administered accordingly.  If any term or provision contained
herein would otherwise cause the Plan to be characterized as a “nonqualified
deferred compensation plan” under Section 409A of the Code, then, without
further action by the Company, such term or provision shall automatically be
modified to the extent necessary to avoid such characterization.

 

SECTION 13.                  Effective Date of Plan.

 

The Plan became effective on March 3, 1998, the date it was originally approved
by a majority vote of the Company’s stockholders.  No awards may be granted
under this Plan after December 31, 2025.

 

--------------------------------------------------------------------------------